S70-/5
                                ELECTRONIC RECORD




COA#       05-13-01437-CR                        OFFENSE:        30.02F1


           Stephen Glen Limbaugh v. The
STYLE:     State of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 2


DATE: 06/12/2015                 Publish: NO     TC CASE #:      F-12-21347-1




                        IN THE COURT OF CRIMINAL APPEALS


          Stephen Glen Limbaugh v. The State
STYLE:    of Texas                                                        %no -/£
         APP£LLWT*jS                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rcrt/S*P                                    JUDGE:

DATE:      /vMjLOtT                                  SIGNED:                             PC:

JUDGE:        Km /^t^l                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD